Citation Nr: 0005970	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-16 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the right lower extremity.

2. Entitlement to a temporary and total rating based on 
hospitalization at a VA medical facility from March 14, 1994, 
to March 30, 1994, and from April 23, 1994, to May 3, 1994.

3.  Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to September 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision of the RO.  

The Board notes that in the written brief presentation dated 
in February 2000, the veteran's representative asserted an 
additional claim of service connection for right flailed 
foot.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.  

The Board further notes that, in his initial claim submitted 
in March 1994, the veteran asserted that he was entitled to 
temporary and total ratings based on hospitalization at a VA 
medical facility under 38 C.F.R. § 4.29 and under the 
provisions of 38 C.F.R. § 4.30 for required convalescence.  
In January 1995, the RO issued a rating decision which 
addressed only the claim of entitlement under 38 C.F.R. 
§ 4.30.  The veteran subsequently filed a Notice of 
Disagreement in response to this decision; however, in the 
Statement of the Case issued in May 1995, the RO addressed 
only the claim of entitlement under 38 C.F.R. § 4.29.  
In light of the above circumstances, the Board assumes 
jurisdiction over both claims, as reflected on the cover page 
of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's osteomyelitis of the right lower extremity 
is the likely result of injuries suffered in service.  

3.  The veteran was not treated for a service-connected 
disability in excess of 21 days when hospitalized by VA in 
March or April 1994.

4.  The surgery performed during VA hospitalization from 
April 23, 1994, to May 3, 1994, was for treatment of service 
connected disability and necessitated at least one month of 
convalescence.



CONCLUSIONS OF LAW

1.  The veteran's  osteomyelitis of the right lower extremity 
is due to injuries which were incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

2.  The criteria for temporary total ratings under the 
provisions of 38 C.F.R. § 4.29, based on hospitalizations in 
March and April 1994, have not been met.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.29 (1999).

3.  The criteria for entitlement to benefits for a temporary 
total convalescent rating for surgery performed in April 1994 
have been met.  38 C.F.R. § 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran contends that he suffers from osteomyelitis of 
the right lower extremity as a residual of an injury which 
was incurred in service.  The veteran testified at a hearing 
at the RO in June 1995, that while serving in Vietnam in 
January 1968, he received multiple shrapnel wounds to both 
legs, the chest and his left shoulder.  According to the 
veteran, both legs suffered open wounds and fractures.  He 
further reported that in the early 1970s, he sustained a 
broken ankle in a motor vehicle accident, which was treated 
by placement of screws.  The veteran testified, however, that 
the problems with his right leg, specifically drainage, pre-
dated the motor vehicle accident.  

A careful review of the veteran's service medical records 
confirms that in January 1968, the veteran incurred multiple 
shrapnel wounds to both lower extremities with particles of 
debris protruding from the wounds.  

VA outpatient treatment reports obtained in support of the 
veteran's claim document that the veteran was hospitalized 
from March 14, 1994, to March 30, 1994, for treatment of 
osteomyelitis of the right tibia.  The discharge summary 
associated with this hospitalization reported a history of 
injury to his right lower extremity which developed into 
chronic osteomyelitis.  This right tibial wound was noted to 
have had recurrent drainage for the last twenty years.  The 
veteran was subsequently hospitalized from April 23, 1994, to 
May 3, 1994, for surgery for chronic osteomyelitis of the 
right tibia.  At that time, it was noted that the veteran had 
a history of chronic osteomyelitis secondary to shrapnel 
wound in Vietnam in 1968.  The surgery consisted of a 
procedure to aspirate his right ankle. 

The veteran was afforded a VA examination in December 1994.  
It was noted that the veteran had been involved in a mine 
explosion in service and had incurred open, severe wounds to 
the left shoulder and the right and left lower legs with 
significant loss of tissue.  The veteran was stated to have 
experienced recurrent infections in the right lower extremity 
with osteomyelitis most recently occurring in 1994.  He 
presented to the examination with continued complaints of 
pain in the right lower extremity.  

Examination of the right leg revealed range of motion of the 
right knee from 0 to 120 degrees with patellofemoral 
crepitation.  There was also a bony prominence noted over the 
medial joint fissure with pain and tenderness.  The right 
foot was flailed and held in -15 degrees of neutral with no 
active motion.  Periarticular fullness was evident in the 
ankle with pain and tenderness.  Extensive scarring was noted 
about the anteromedial aspect of the entire right tibia with 
the scar tissue adherent to the bone in some areas.  Trophic 
changes were also evident with pigment changes from the 
proximal to the distal medial aspect of the right tibia.  The 
toes on the right foot were also noted to be flailed.  A 
dorsalis pulse could not be elicited; however, the posterior 
tibial pulse was intact but decreased as compared to the 
left.  The final diagnoses included status post open fracture 
of the right tibia with deformity and history of 
osteomyelitis and flailed right foot with degenerative joint 
disease of the right knee along with arthrofibrosis.  The 
veteran was also noted to have genu and tibial varum, 
bilaterally.  

The veteran was afforded another VA examination in January 
1998.  At that time, a history of bilateral tibial-fibula 
fractures with chronic osteomyelitis, particularly of the 
right lower extremity, with oozing discharge of several years 
in duration, was noted.  Examination demonstrated severe 
deformity of both legs below the knee, with bowing of both 
tibias.  There was also massive scar tissue on both lower 
extremities, particularly below the knee.  The final 
impression included a diagnosis of severe deformities of both 
legs.  

In support of his claim, the veteran submitted a statement 
from Craig N. Bash, M.D.  Dr. Bash noted that, based on a 
review of the medical records, the veteran had incurred 
serious, in-service dirty wounds to his lower extremities 
which required antibiotic treatment.  Dr. Bash then cited to 
medical literature as a basis for the proposition that dirty 
wounds, either by direct inoculation of bone or by direct 
extension to the bone from overlying or adjacent tissue, 
could clearly result in chronic osteomyelitis.  As a result, 
based on a review of the medical record, patient testimony, 
and the medical literature concerning chronic osteomyelitis, 
Dr. Bash opined that it was as likely as not that the 
veteran's right lower leg osteomyelitis was a result of his 
dirty, in-service shrapnel wounds to the right lower 
extremity.  


II.  Analysis

A.  Service connection

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

Based on a review of the evidence as a whole, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of service connection for osteomyelitis of the right 
lower extremity.  Of particular significance is the opinion 
from Dr. Bash, who, after review of the claims folder and 
pertinent medical literature on the subject, carefully 
reasoned that the veteran's right lower leg osteomyelitis 
was, in fact, related to his military service.  

Thus, the Board finds that service connection for 
osteomyelitis of the right lower extremity is warranted.  


B.  Temporary total evaluation

1.  38 C.F.R. § 4.29

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim as to this 
issue need not be addressed.  The concept of well grounded 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, as there is no 
dispute as to the evidence, but only to the law and its 
meaning, the concept of well grounded is not found to be 
applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

A total rating will be assigned without regard to the 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for 
service-connected disability for a period in excess of 21 
days.  38 C.F.R. § 4.29.

VA outpatient treatment records show that the veteran was 
hospitalized for treatment of osteomyelitis of the right 
lower extremity from March 14, 1994, to March 30, 1994, and 
from April 23, 1994, to May 3, 1994.  

The evidence shows that the veteran was not hospitalized for 
treatment of a service-connected disability in excess of 21 
days during either of these periods of inpatient treatment.  
Consequently, the record does not support a grant of 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and the veteran's claim for 
this benefit accordingly must be denied as legally 
insufficient.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, the Board finds 
that veteran has not been prejudiced by the fact that the RO 
did not consider the veteran's claim of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 based on hospitalization for osteomyelitis of the 
right lower extremity after service connection for this 
condition had been established.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board finds that there has been no 
prejudice to the veteran because a temporary total disability 
rating under 38 C.F.R. § 4.29 is not warranted as a matter of 
law and no argument or evidence could provide the basis for 
granting such benefits.


2.  38 C.F.R. § 4.30

A temporary total disability rating is granted if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted (under 1, 2, or 3, 
listed below), effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months (or more) from the first day of the month following 
such hospital discharge or outpatient release.  A total 
disability rating will be assigned when treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

As noted above, the veteran was hospitalized for treatment of 
his service-connected osteomyelitis of the right lower 
extremity in April 1994.  In support of his claim, the 
veteran submitted a statement dated in October 1995 from Anna 
M. Hyneman, R.N., Community Health Nurse Coordinator, and 
Caroline C. Johnson, M.D., Chief, Infectious Diseases, of the 
Philadelphia VA Medical Center.  According to Ms. Hyneman and 
Dr. Johnson, following the April 1994 surgery, the veteran, 
consistent with current medical practice designed to assist 
patients in adjusting to a chronic medical condition and to 
free beds for more acute problems, was discharged to home on 
intravenous Vancomycin for 6 weeks and was to be non-weight 
bearing on the right lower extremity.  He was also given 
appointments to report to the Orthopedic Clinic and to the 
I.V. Infusion Clinic in order to adjust the antibiotics and 
check his serum creatinine.  Ms. Hyneman and Dr. Johnson went 
on to state that the veteran was, in fact, checked in both 
the Orthopedic and Infectious Disease Clinics and was unable 
to return to work until October 1994.  

Based on a review of the evidence, the Board finds that the 
April 1994 hospitalization was for treatment of a service 
connected disability, specifically, osteomyelitis of the 
right lower extremity.  In addition, the subsequent medical 
evidence indicates that that the surgery performed during 
this hospitalization required at least one month of 
convalescence.  Accordingly, the criteria for entitlement to 
a temporary total rating based on the hospitalization in 
April 1994 are met.






ORDER

Service connection for osteomyelitis of the right lower 
extremity is granted.  

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, based on hospitalizations in 
March and April 1994, is denied.

Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30 is granted.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

